      Case 6:19-cv-01275-JTM-ADM Document 46 Filed 10/08/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

ZURICH AMERICAN INSURANCE CO. , and
AMERICAN GUARANTEE AND LIABILITY
INSURANCE CO.,
           Plaintiffs,

v.                                                     Case No. 19-1275-JTM

JUSTIN F. TERRAZAS, and
CLAUDALE M. ARTERBURN, as Guardian and
Conservator of BRIAN D. ARTERBURN,
an adult with an impairment,
              Defendants.


                           MEMORANDUM AND ORDER


      In this declaratory judgment action brought by plaintiff insurers, the court by

prior Order (Dkt. 41), granted in part and denied in part the defendants’ motions to

dismiss and stay. The court stayed the case pending the outcome of Arterburn et al. v.

Eddy's Chevrolet/Cadillac et al., Sedgwick County, Kansas Case No. 2018-cv-683-TC. The

matter is now before the court on the insurers’ motion for reconsideration. For the

reasons stated herein, the court grants partial reconsideration and modifies the stay.

      A motion to reconsider under Fed.R.Civ.Pr. 59(e) may be granted to correct

manifest errors, or in light of newly discovered evidence; such a motion is directed not

at initial consideration but reconsideration, and is appropriate only if the court has

obviously misapprehended a party's position, the facts, or applicable law, has

mistakenly decided issues not presented for determination, or the moving party

produces new evidence which it could not have obtained through the exercise of due
      Case 6:19-cv-01275-JTM-ADM Document 46 Filed 10/08/20 Page 2 of 5




diligence. Anderson v. United Auto Workers, 738 F.Supp. 441, 442 (D. Kan. 1989). A

motion to reconsider is not "a second chance for the losing party to make its strongest

case or to dress up arguments that previously failed." Voelkel v. GMC, 846 F.Supp. 1482

(D.Kan.), aff'd, 43 F.3d 1484 (10th Cir. 1994). The resolution of the motion is committed

to the sound discretion of the court. Hancock v. City of Oklahoma City, 857 F.2d 1394, 1395

(10th Cir. 1988).

       The court adopts and incorporates its earlier Order. (Dkt. 41). What is new in the

Motion for Reconsideration are two circumstances not previously presented to the

court. First, on June 24, 2020, Justin Terrazas responded “No” to the interrogatory in the

state action “Did you believe when you were driving the black 2016 Chevy Tahoe that

you had the dealership’s permission to use it?” Second, the state trial, originally

scheduled to begin October 26, 2020, has been continued to March 22, 2021.

       The court concludes that reconsideration is not justified as to the issue of

permissive use. The new “admission” is simply one additional data point which does

not alter the court’s ultimate conclusion that the present matter should be stayed

pending resolution of the state case. Defendant Arterburn stresses that she has not been

able to cross-examine Terrazas on that statement. The interrogatory answer is a purely

conclusory response, addressing an ultimate legal issue, purely from his own

perspective. It does not address other potential factors relating to permissive use,

including the conduct of the dealership in allowing Terrazas to have custody of the

vehicle. With one exception, the court finds no reason to alter the balancing of relevant

                                            2
      Case 6:19-cv-01275-JTM-ADM Document 46 Filed 10/08/20 Page 3 of 5




factors as set out it its previous Order. See State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d

979 (10th Cir. 1994).1

       The exception to this is the issue of non-cooperation. This court has summarized

the rules relating to a defense of non-cooperation:

       Under Kansas law, a “[b]reach of a cooperation clause in a liability
       insurance policy does not by itself reli[e]ve an insurer of responsibility.
       The breach must cause substantial prejudice to the insurer's ability to
       defend itself.” Boone v. Lowry, 657 P.2d 64, 70 (Kan. Ct. App. 1983); see also
       Boardwalk Apartments, L.C. v. State Auto Prop. and Cas. Ins., No. 15-2714-
       JAR, 2015 WL 197308, at *6, 18–19 (D. Kan. Jan. 14, 2015); Potomac Ins. of Ill.
       v. Huang, No. 00-4013-JPO, 2002 WL 418008, at *16 (D. Kan. Mar. 1, 2002).
       For example, our court, applying Kansas law, has found that breach of a
       cooperation clause by admitting liability in an underlying suit caused
       substantial prejudice because it affected the insurer's ability to defend the
       claims and limit its liability under the insurance contract. See Youell v.
       Grimes, 217 F. Supp. 2d 1167, 1174 (D. Kan. 2002). “Where an insurer seeks
       to avoid liability under its policy for failure of the [insured] to cooperate
       as required by a condition of the policy, the burden is on the insurer to
       establish the facts which bring the case within the specified condition in
       the policy.” Watson v. Jones, 610 P.2d 619, 624 (Kan. 1980). “Lack of
       cooperation as a policy defense depends upon the facts and circumstances
       in each case.” Id. at 626. In a case where an insurer argued it was entitled
       to deny coverage under a cooperation clause in part based on insured's
       failure to provide requested documents and information, the Kansas
       Court of Appeals applied the following standard, in addition to requiring
       substantial prejudice: “In order to prevail on [a] defense of
       noncooperation, the insurer must show, by a preponderance of evidence,
       an unreasonable and willful pattern of refusing to answer material and
       relevant questions or supply material and relevant documents.” Evergreen
       Recycle, L.L.C. v. Ind. Lumbermens Mut. Ins., 350 P.3d 1091, 1117 (Kan. Ct.
       App. 2015) (quoting 14 Couch on Insurance 3d § 199:39 (2014)). In
       Evergreen, the Kansas Court of Appeals found the insurer “failed to show
       that [the insured] did not cooperate and that the lack of cooperation


1The court similar finds that the delay of the state trial does not provide a substantial reason for
reconsideration. The October, 2020 trial was mentioned in the court’s prior Order (Dkt. 41, at
15), but it was not a substantial part of the court’s balancing of the Mhoon factors.
                                                 3
         Case 6:19-cv-01275-JTM-ADM Document 46 Filed 10/08/20 Page 4 of 5




         resulted in substantial prejudice,” so the court affirmed summary
         judgment in favor of the insured.

Bedivere Ins. v. Blue Cross & Blue Shield of Kansas, No. 18-2371-DDC, 2019 WL 4752051, at

*25 (D. Kan. Sept. 30, 2019), on reconsideration in part, 2020 WL 5819612 (D. Kan. Sept. 30,

2020).

         Arterburn provides no substantial response to the insurer’s argument that the

court should proceed to address the issue of non-cooperation, other than to complain

the plaintiffs merely offer “some unsubstantiated remarks about non-cooperation,”

asking the court “to simply take their word for it, without reviewing any evidence on

the issue.” (Dkt. 44, at 4).2 But this fundamentally misunderstands the plaintiffs’ motion

for reconsideration, which is nothing more than a request an opportunity to present

evidence on the subject.

         The issue of noncooperation will not be resolved in the state action. This court

has not had the opportunity to review evidence relating to the issue, and Arterburn has

failed to show how such a review would cause impermissible friction with the state

proceeding, as defined in the relevant Mhoon analysis. Similarly, defendant makes no

response to the authority cited by plaintiffs, Medical Assurance Co. v. Hellman, 610 F.3d

371, 376 (7th Cir. 2010), holding under similar circumstances that the issue of

noncooperation should be decided with a stay.


2 See also id. at 8 (defendant’s motion “asserts a lack of cooperation on a ‘take it or leave it’ basis,
despite evidence to the contrary”). Plaintiff Arterburn also complains generally that the motion
for reconsideration is untimely. The court finds, however, that the motion was promptly and
timely filed in light of the June 24, 2020 interrogatory response.
                                                   4
      Case 6:19-cv-01275-JTM-ADM Document 46 Filed 10/08/20 Page 5 of 5




      IT IS ACCORDINGLY ORDERED this day of October, 2020, that the court

hereby denies in part and grants in part plaintiff’s Motion for Reconsideration (Dkt. 42),

and the court lifts the previously imposed stay to permit the parties to obtain and

present by way of motion evidence touching on the issue of non-cooperation.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            5
